Citation Nr: 0011106	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969 with a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery Alabama.

In March 1986 the veteran filed a claim, inter alia, for 
bacteria or fungus of the right toe.  The RO denied the claim 
as postoperative granuloma of the right great toe.  The 
veteran did not appeal that determination.  The veteran's 
claim for a right foot disorder is distinguished in the facts 
of this case from his previous claim for a right toe disorder 
despite some convergence of the evidence.

The veteran provided testimony before the undersigned Member 
of the Board at the RO in August 1999, a transcript of which 
has been associated with the claims file.

Additional evidence was submitted directly to the Board and 
the veteran has waived initial review of the additional 
information by the RO.


FINDING OF FACT

The claim of entitlement to service connection for a right 
foot disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
foot disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that during his military service, the 
veteran served in combat in Vietnam.  His decorations include 
the Vietnam Service Medal, Vietnam Campaign Medal, Army 
Commendation Medal with the Valor device, two Bronze Star 
medals, one with the Valor device, and Combat Infantryman 
Badge.

Service medical records show no abnormalities of the 
veteran's feet upon clinical evaluation at pre-induction in 
June 1965 and February 1967.  During active service in June 
1968 the veteran was seen on one occasion for dermatophytosis 
for which medication was prescribed.  There were no further 
complaints during active service regarding the veteran's 
feet, to include the separation examination at which time the 
feet were reported as normal, and the veteran denied a 
history of foot trouble.

Post-service x-rays of the right foot taken in July 1988 
revealed abnormal soft tissue swelling involving the first 
toe, erosion of the cortex of the proximal aspect, distal 
phalanx first toe, and distal aspect of the proximal phalanx 
first toe.  The erosive changes were consistent with 
osteomyelitis.

Post-service medical records regarding the veteran's right 
foot show that in October 1994 he complained of chronic right 
foot pain.  On examination it was indicated that his right 
great toe had been removed in 1989.  X-rays taken revealed 
status post disarticulation of the great toe.  It was noted 
that there was no evidence of acute osteomyelitis.



When hospitalized in September 1995 the veteran was diagnosed 
with osteomyelitis of the right foot.  He underwent an 
operative procedure for irrigation, debridement and resection 
of the second metatarsal head and base of the proximal 
phalanx, second toe, and partial resection of the first 
metatarsal head, of the right foot and closure.  He was 
admitted subsequently to a skilled nursing facility for 
continuation of intravenous antibiotics.  It was noted that 
it was questionable whether the veteran had osteomyelitis or 
only a soft tissue infection of the foot.

In a January 1996 rating decision, the RO denied entitlement 
to service connection for osteomyelitis of the right foot, 
status post surgery.  The veteran received notice of the 
disallowance in February 1996.  He filed notice of 
disagreement with the RO's determination in April 1996.

In his notice of disagreement the veteran asserted that he 
has a chronic problem with his foot that has worsened over 
the years due to the problem incurred in service.  He stated 
that his foot condition has caused him major stress in his 
body and his life.

The RO issued a statement of the case (SOC) in July 1996 and 
a supplemental statement of the case (SSOC) and notice 
thereof in February 1997, following the veteran's personal 
hearing.  The veteran appealed to the Board in April 1997.

At his RO personal hearing in September 1996, he testified 
that he was an infantry soldier and his feet started 
bothering him around March 1968.  Hearing Transcript (Tr.), 
p. 1.  He stated that he worked in the wet lands around the 
Mekong Delta and other areas where his feet got wet.  He 
further stated that when he pulled off his socks, a lot of 
skin came off with the sock.  Tr., p. 2.  He testified that 
his foot problem started as a skin problem and calluses began 
forming all over his toes.  Tr., p.4.

In a March 1997 letter, Dr. W.M.Y. wrote that the veteran has 
a severe chronic ulcer on his right foot, which has required 
surgery in the past and will probably require surgery in the 
future.  

It was noted that the veteran has to be continuously treated 
for his foot problem.  It was further noted it was doubtful 
that the ulcer will ever be well.

The veteran proffered written statements, received by the RO 
in April 1997, of his neighbor, friends, mother and spouse, 
to support his claim.  The neighbor stated that she watched 
the veteran grow up and he never had a foot problem until he 
went into the Army.  Mr. D.S. stated that he believes that 
the veteran's foot problem occurred in Vietnam.  In addition, 
the veteran's mother stated that he never had problems with 
his right foot until he went into the Army.  She further 
stated that his right foot has not been well since he 
returned from Vietnam.  

Mr. W.J.F. stated that the veteran told him that his foot 
problems happened during the time he was in Vietnam and that 
he sought treatment while in service.  The veteran's wife 
stated that she has known him for nearly 20 years, he has 
always had problems with his right foot, and he stated that 
it happened during the time he was in Vietnam.  She also 
stated that medical treatment for his foot has been ongoing 
since he returned from the service.  She further stated that 
she has witnessed the pain and stress that the veteran has 
suffered due to his right foot.

In an August 1999 statement Mr. H.L.I. stated that to his 
knowledge, the veteran has suffered serious foot problems for 
a number of years and has been hospitalized for such 
suffering.  The veteran's wife stated in an August 1999 
statement that the chronic problems with the veteran's feet 
has caused him to resign from his job as he is unable to 
stand for a prolonged period of time.

At his personal hearing before the Board in August 1999 the 
veteran testified that his foot condition was treated by aid 
stations while in Vietnam and at Fort Rucker upon his return 
to the United States.  He further testified that he missed 
some formations while in service because he could not perform 
due to his feet.  Tr.,  pp. 3-4.  He testified that he went 
out into the field in Vietnam, and when he came in his feet 
were raw.  


The veteran testified stated that he was sent in because of 
his feet and he has had problems with his feet from that day 
forward.  Tr., p. 8.  He also stated that he had to give up 
his job as a shoe salesman because of his foot condition.  He 
further stated that he currently works part-time, three days.  
Tr., p. 4.


Criteria

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit, supra at 93 (citing Murphy, at 
81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 
3.159(a) (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
38 C.F.R. § 3.303 (1999).  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, supra.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claim of entitlement to service 
connection for a right foot disorder must be denied as not 
well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim; that is, a claim which 
is plausible.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy, supra. 


When a veteran claims that an injury was incurred in service 
while engaged in combat, the provisions of 38 U.S.C.A. 
§ 1154(b) must be taken into consideration.  See Russo v. 
Brown, 9 Vet. App. 46 (1996), see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Caluza, supra.

The application of 38 U.S.C.A. § 1154(b) was thoroughly 
analyzed by the Court in Caluza, supra.  The Court indicated 
that the provision is applicable to the question whether a 
particular disease or injury was incurred or aggravated in 
service.  

The Court found that § 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
claims both as to the evidence that a claimant must submit in 
order to make such a claim well grounded, and as to the 
evidence necessary in order to establish service connection 
of a disease or injury by providing "lay or other evidence" 
that meets the requirements of section 1154(b).  Such 
evidence shall be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by service.  

The Court went on to hold that as to such evidence, § 1154(b) 
has three evidentiary elements: (1) The evidence must be 
"satisfactory"; (2) it must be "consistent with the 
circumstances, conditions, or hardship of [combat service]"; 
and (3) it can prevail "notwithstanding the fact there is no 
official record" of the incurrence or aggravation of the 
disease or injury during service.  Id.  

The Court also held that for purposes of § 1154(b), 
satisfactory evidence means credible evidence.  Id. at 510.  
It is the duty of the Board as the fact finder to determine 
credibility of the testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  Finally, the 
requirement that only clear and convincing evidence to the 
contrary may be used to rebut evidence submitted in support 
of service connection is applicable only if the veteran has 
presented evidence, which meets the evidentiary requirements 
of § 1154(b).  Caluza, supra at 509.

However, the need to demonstrate current disability and 
medical nexus for setting forth a well-grounded claim; is not 
obviated by § 1154(b), rather, the first sentence of section 
1154(b) relates only to incurrence--that is, "what happened 
[in service]." Arms v. West, 12 Vet. App. 188 (1999).  A 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury pursuant to 
§ 1154(b) and Collette, supra, must still submit sufficient 
evidence of a causal nexus between that in-service event and 
his current claimed foot disorder.  See Wade v. West, 11 Vet. 
App. 302, 305 (1998).  

Lay testimony may be used to show service connection by 
continuity of symptomatology, as well as to show a nexus 
between the continuity of symptomatology and the present 
disability when "such a relationship is one as to which a lay 
person's observation is competent."  Savage, supra. at 497.

In this case, competent medical evidence fails to establish 
that the veteran had osteomyelitis of the right foot during 
service.  Service medical records show that he was seen on 
one occasion for dermatophytosis of the feet for which he was 
prescribed medication.  There were no further complaints by 
the veteran during service regarding his feet.  In fact on 
examination for separation his feet were shown to be normal.  

Although current medical evidence of record establishes that 
the veteran has a right foot disorder, there is no 
evidentiary link between his claimed foot disorder and 
service by competent medical authority.  See Caluza, supra.

The veteran contends that his current foot disorder is due to 
an in-service occurrence.  While the veteran is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu, supra.  
Lay persons are not competent to offer opinions concerning 
medical causation or diagnosis.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Moreover, statements from the veteran's spouse, mother, 
friends and neighbor are competent for the purpose of 
describing observable symptoms, as noted above, however, such 
statements may not be used to fulfill the remaining element 
that is necessary in this case to establish a plausible 
claim, that is, a nexus between an incident in service and 
the current disorder.  Inasmuch as the veteran has presented 
no competent medical evidence or opinion to demonstrate such 
an etiological relationship, his claim may not be considered 
as being well grounded.

Although evidentiary assertions by the veteran must be 
accepted as true for the purpose of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King, supra.  This exception applies 
to the lay assertions by the veteran who contends that there 
is an etiological link between his current symptoms of a 
right foot disorder and service.

In addition, service medical records do not indicate 
treatment in service for a 
chronic skin problem on the feet.  Service medical records do 
indicate treatment in service for a transient skin problem on 
the feet.  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
In the instant case, the records indicated that the veteran 
first sought medical treatment for a foot condition in 1981, 
approximately 12 years following his discharge from active 
duty.  

Moreover, treatment received in 1981 was in relation to a 
right toe condition, unrelated to his current claimed right 
foot condition.  The record shows that treatment for his 
current claimed right foot condition was first sought in 
1994.  Thus, the absence of any medical records of a 
diagnosis of or treatment for the veteran's claimed right 
foot disorder for years after service is evidence highly 
probative against the claim.  See Savage, supra, see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Such 
evidence annuls any consideration of service connection based 
on continuity of symptomatology.  See Savage, supra.

Therefore, in the absence of competent medical evidence 
linking the veteran's right foot disorder to service, his 
claim for service connection for a right foot disorder is not 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).

With regard to the veteran's claim of entitlement to service 
connection for a right foot disorder, it is noted that the RO 
did not specifically deny the veteran's claim on the basis of 
it not being well grounded.  When the Board addresses in its 
decision a question that has not been addressed by the RO, 
such as whether or not the veteran's claim is well grounded, 
it must consider whether he has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process for his claim involving a right 
foot disorder, the Board concludes that he has not been 
prejudiced by the decision herein.  This is because in 
assuming that the claim was well grounded, the RO accorded 
him greater consideration than his claim in fact warranted 
under the circumstances.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the veteran's claim for a right foot disorder is not well 
grounded, the doctrine of reasonable doubt has no application 
to this claim.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a right foot disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

